 

2005 Stock Unit Award  

 

 

Exhibit 10d

September 14, 2005

2005 Stock Unit Award for:

[Name of Director]

 

 

 

Grant Date:

April 27, 2005

 

Stock Units Awarded:

1,000

 

 

This notice confirms the grant of 1,000 stock units by the Company on April 27,
2005.

 

This grant of stock units awarded to you will vest on April 27, 2006 and is
granted under and is subject to the terms and conditions specified in the West
Pharmaceutical Services, Inc. 2004 Stock-Based Compensation Plan. This grant is
also subject to the terms and conditions of the Company’s Non-Qualified Deferred
Compensation Plan for Outside Directors, as amended, and the accompanying grant
documentation.

 

Enclosed with this award letter is an information packet that contains a Summary
of Key Terms and a Participant Information Statement, which you should read
carefully.

 

The Participant Information Statement, which contains additional information
about the Plan, including the U.S. federal tax consequences of awards based on
the state of the law at the time of the grant. We strongly suggest that you
consult a qualified financial or tax advisor.

 

 

Very truly yours,

 

 

 

 

John R. Gailey III

 

Secretary

 

 

 

JRG/kmt

Enclosures

 

G:\file10q305\exh10d.htm

 



[img1.gif]


 

2005 Stock Unit Award  

 

 

 

 

Summary of Key Terms (Excerpted from Participant Information Statement) for

Director Stock Unit Awards

 

 

1.

Credit of Stock Units. All Stock Units will be credited to your account under
the Company’s Non-Qualified Deferred Compensation Plan for Outside Directors, as
amended (the “Deferred Compensation Plan”) and will be “Stock Units” for all
purposes under the Deferred Compensation Plan.

 

2.

Credit of Earnings. Each calendar quarter, the Company will credit to your
account an additional number of Stock Units. The number to be credited is
determined by dividing the dividends paid in respect of the number of shares of
common stock equal to the Stock Units held in your account by the fair market
value of the common stock on the last business day of the previous calendar
quarter.

 

3.

Adjustments. The value and attributes of each Stock Unit held in your account
will be appropriately adjusted consistent with any change in the Company’s
common stock, including a change resulting from a stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, or
combination or exchange of shares.

 

4.

Payment Upon Termination. In the event of a termination of service as a
director, the balance in your account will be distributed in accordance with the
terms of the Deferred Compensation Plan. The amount of the distribution will be
determined by reference to the fair market value of West common stock on the
termination date.4.                

 

5.

Incorporation of Plans. This Award is subject to the applicable terms and
conditions of the West Pharmaceutical Services, Inc. 2004 Stock-Based
Compensation Plan and the Company’s Deferred Compensation Plan, each of which is
incorporated herein by reference, and in the event of any contradiction,
distinction or differences between this summary and the terms of the plan
documents, the plan documents will control.

 

 

 

 

 